DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 03/14/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  Line 14 states “the first computing” and should be replaced with “the first computing device”.  Appropriate correction is required.

5.	Claim 8 is objected to because of the following informalities:  Line 17 states “the first computing” and should be replaced with “the first computing device”.  Appropriate correction is required.

6.	Claim 15 is objected to because of the following informalities:  Line 17 states “the first computing” and should be replaced with “the first computing device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
8.	Claims 8-20 are drawn to a computer readable storage media.
As per claims 8 and 15, the specification does not provide a clear definition for the claimed “one or more computer readable storage media”. A broadest reasonable interpretation for the term “computer readable storage media” would include both statutory embodiments and non-statutory embodiments such as signals. The words “memory”, "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “one or more non-transitory computer readable storage media”.
Claims 9-14 and 16-20 are rejected based on their dependency of independent claims 8 and 15 respectfully.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topaltzas et al. (US Pub. No. 2013/0072126 hereinafter “Topaltzas” – IDS Submission).
Referring to claim 1, Topaltzas discloses a method for determining performance information of a target item operating in a particular context of a computing device, the method comprising: 
in response to receiving a request for performance information of a target item having a target item profile, and operating with a first computing device, identifying, by one or more processors, context information of the first computing device (Topaltzas – Par. [0033] discloses the test application on the mobile device 101 causes the display to display a request to the user to provide a quality of service rating for the presented reference content item at 205.); 
determining, by one or more processors, whether a knowledge base includes a response that correlates to the request for performance information of the target item operating within context information similar to the first computing device (Topaltzas – Par. [0036] discloses Process 210 may be initiated by the test application on the mobile device 101 which may place a call (or otherwise open a data connection) with the content server 102. The test content items 108 may be the same type as the selected reference content items 107 and, in one example, may be the exact same content item (e.g., depict the same scene) of one or all the selected reference clips 107.); 
in response to determining that the knowledge base includes the response that correlates to the request for performance information of the target item, one or more processors sending the performance information of the response to the first computing device (Topaltzas – Fig. , Step 218 & Par. [0043] discloses generating and outputting performance metrics.); and 
initiating a communication channel between the first computing device and a second computing device operating the target item and having context information that is similar to that of the first computing (Topaltzas – Par. [0036] discloses Process 210 may be initiated by the test application on the mobile device 101 which may place a call (or otherwise open a data connection) with the content server 102. The test content items 108 may be the same type as the selected reference content items 107 and, in one example, may be the exact same content item (e.g., depict the same scene) of one or all the selected reference clips 107.).

Referring to claim 3, Topaltzas discloses the method of claim 1 further comprising: in response to determining that the knowledge base does not include the response that correlates to the request for performance information of the target item, one or more processors determining from the knowledge base, a helper computing device having context information most similar to the context information of the first computing device; one or more processors sending a message requesting participation by a user of the helper computing device for communication with a user of the first computing device, regarding the target item; and in response to receiving a declining response to participate from the user of the helper computing device, one or more processors sending a message requesting participation by a user of a next-helper computing device having a next-most similar context information, for communication with a user of the first computing device, regarding the target item (Topaltzas – Note the rejection of claim 1. The other plurality of mobile devices could be viewed as the helper computing device and the next-helper computing device.).

Referring to claims 8 and 15, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 10 and 17, note the rejection of claim 3 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Topaltzas in view of Kumar (US Pub. No. 2011/0078108 hereinafter “Kumar”).
Referring to claim 2, Topaltzas discloses the method of claim 1, however, fails to explicitly disclose wherein initiating the communication channel between the first computing device and the second computing device further comprises: one or more processors sending a message requesting participation by a user of the second computing device for communication with a user of the first computing device, regarding the target item; and in response to receiving an opt-in agreement to participate from the user of the second computing device, one or more 
	Kumar discloses initiating the communication channel between the first computing device and the second computing device further comprises: one or more processors sending a message requesting participation by a user of the second computing device for communication with a user of the first computing device, regarding the target item; and in response to receiving an opt-in agreement to participate from the user of the second computing device, one or more processors establishing an anonymous communication channel between the first computing device and the second computing device (Kumar – see Par. [0061, 0065].).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kumar’s teachings with Topaltzas’ teachings for the benefit of providing improved tools and techniques for collecting data from target systems without the need for installation of expensive and high-maintenance software agents on the target systems (Kumar – Par. [0009]).

Referring to claims 9 and 16, note the rejection of claim 2 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

13.	Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Topaltzas in view of Poorchandran (US Pub. No. 2019/0044882 hereinafter “Poorchandran”).
Referring to claim 4, Topaltzas discloses the method of claim 1, however, fails to explicitly disclose wherein the context information of the first computing device and the context information of the second computing device is obtained by a communicative connection to a 
Poorchandran discloses the context information of the first computing device and the context information of the second computing device is obtained by a communicative connection to a context information collection application downloaded to the first computing device and the second computing device (Poorchandran – see Par. [0015].).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Poorchandran’s teachings with Topaltzas’ teachings for the benefit of collecting data on the network that may include data usable to determine the context of a compute device (Poorchandran – Par. [0061]).

Referring to claim 5, Topaltzas discloses the method of claim 1, however, fails to explicitly disclose wherein the request for performance information includes business rules, wherein the business rules apply priority to identified elements of the context information of the first computing device.
Poorchandran discloses the request for performance information includes business rules, wherein the business rules apply priority to identified elements of the context information of the first computing device (Poorchandran – see Par. [0047].).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Poorchandran’s teachings with Topaltzas’ teachings for the benefit of collecting data on the network that may include data usable to determine the context of a compute device (Poorchandran – Par. [0061]).

Referring to claim 6, Topaltzas discloses the method of claim 1, however, fails to explicitly disclose wherein context information corresponding to multiple computing devices stored in the knowledge base are scored based on the extent of similarity to the context information of the first computing device.
Poorchandran discloses context information corresponding to multiple computing devices stored in the knowledge base are scored based on the extent of similarity to the context information of the first computing device (Poorchandran – see Par. [0045-0047].).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Poorchandran’s teachings with Topaltzas’ teachings for the benefit of collecting data on the network that may include data usable to determine the context of a compute device (Poorchandran – Par. [0061]).

Referring to claim 7, Topaltzas discloses the method of claim 1, however, fails to explicitly disclose wherein the context information includes one or more elements selected from a group consisting of: device model, device version, device processor, device operating system (OS), OS version, firmware version, memory type, memory capacity, storage capacity, installed applications, concurrent running applications, GPS functions, camera functions, connected devices, integrated features, battery capacity, battery condition, network connections, location of smart device, altitude of smart device, and ambient temperature. 
Poorchandran discloses the context information includes one or more elements selected from a group consisting of: device model, device version, device processor, device operating system (OS), OS version, firmware version, memory type, memory capacity, storage capacity, installed applications, concurrent running applications, GPS functions, camera functions, connected devices, integrated features, battery capacity, battery condition, network (Poorchandran – Par. [0061] discloses applications being executed on the compute devices 108 and a location of the compute devices relative to the network compute device 104.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Poorchandran’s teachings with Topaltzas’ teachings for the benefit of collecting data on the network that may include data usable to determine the context of a compute device (Poorchandran – Par. [0061]).

Referring to claims 11 and 18, note the rejection of claim 4 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 12 and 19, note the rejection of claim 5 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 13, note the rejection of claim 6 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 14 and 20, note the rejection of claim 7 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Conclusion
14.	Claims 1-20 are rejected.
		
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  


/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181